Per Curiam.
The bank was authorized to make payment on behalf of the maker of the note, one of its depositors, even though there was an insufficient credit to the account of the depositor. The overdraft thus paid by the bank may be recovered. (Payne v. Freer, 91 N. Y. 43; Prowinsky v. Second Nat. Bank, 265 Fed. 1003.) The discharge in bankruptcy of the depositor did not affect the bank’s claim as it arose after the filing of the involuntary petition in bankruptcy against the depositor. (Everett v. Judson, 228 U. S. 474; Matter of Paley [Ritholtz], 260 App. Div. 632.)
Judgment and orders reversed, with ten dollars costs, and defendant’s motion denied and plaintiff’s motion granted.
All concur. Present — Hammer, Shientag and Miller, JJ.